ON REHEARING.
We have given careful consideration to the briefs and oral arguments of counsel on the questions involved in this rehearing and see no reason for changing our former opinion. We there held that the fees required to be paid by profit corporations for the privilege of transacting their business within this State are payable yearly in advance; that the yearly period begins on the 31st day of August and that the amended act applied to the tax for 1923. This, of course, means that all profit corporations must pay the tax for the year beginning August 31, 1923, at the rate fixed in the amendment.
Our former judgment is affirmed.
MOORE, STEERE, and FELLOWS, JJ., concurred with McDONALD, J. *Page 42